* Writ of error refused Feb. 4, 1935.
Counsel criticizes our opinion in this case upon the ground that the case of Pruyn v. Gay, 159 La. 981, 106 So. 536, and not Heeb v. Codifer  Bonnabel, 162 La. 139, 110 So 178, should control in the situation presented by the facts of this case.
After a careful re-examination of both authorities, we are confirmed in our opinion that the present case is much nearer the Heeb Case, the later case, and believe that case to be determinative of the issue presented on the question of the forfeiture of the installments paid by the plaintiff, which is the part of our opinion to which counsel mainly directs his criticism.
The application for the rehearing is therefore refused.
Rehearing refused.